Landis, Judge:
Plaintiffs, the Committee to Preserve American Color Television (“COMPACT”) and the Imports Committee, Tube Division, Electronic Industries Association (“Imports Committee”) have moved for a temporary restraining order, to restrain defendant from liquidating entries of television receivers subject to T.D. 71-76 which were entered, or withdrawn from warehouse, for consumption during the period April 1, 1979 through and including March 81,1980.
Upon reading of all papers submitted in support thereof the motion is denied in accordance with Zenith Radio Corp. v. United States, 4 CIT 217, (1982).